Citation Nr: 1324813	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  03-09 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right shoulder disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left shoulder disability, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disability, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee disability, and if so, whether service connection is warranted.

5.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted.

6.  Entitlement to an increased rating for hiatal hernia, gastroesophageal reflux disease (GERD), and gastritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 1985, with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2002 and March 2004 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The reopened issues of entitlement to service connection for a right shoulder disability, left shoulder disability, right knee disability, left knee disability, and low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  A May 1994 rating decision denied service connection for low back pain and declined to reopen the issues of entitlement to service connection for a right shoulder disability, a left shoulder disability, a right knee disability, and a left knee disability; within the one-year appeal period, the Veteran did not submit a notice of disagreement or documentation constituting new and material evidence.

2.  Evidence submitted since the May 1994 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a right shoulder disability, a left shoulder disability, a right knee disability, a left knee disability, and a low back disability.

3.  The Veteran's gastrointestinal disability is manifested by symptoms including epigastric distress, regurgitation, and substernal pain.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  Evidence submitted to reopen the claims of entitlement to service connection for a right shoulder disability, a left shoulder disability, a right knee disability, a left knee disability, and a low back disability is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The criteria for a 30 percent rating, but no greater, for service-connected hiatal hernia, GERD, and gastritis have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  June 2001, July 2003, May 2005, February 2008, and May 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The May 2010 letter notified the Veteran of the regulations pertinent to claims 
to reopen based on the submission of new and material evidence, as well as regulations pertinent to the establishment of an effective date and of the disability rating.  See Kent v. Nicholson, 20 Vet. App 1 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records were previously obtained; additional service records were received by VA in 2004, following the last final decision in each of the new and material evidence claims listed on the title page of this decision.  However, review of those records reflects that they are primarily dental records, and regardless, do not address any of the issues on appeal.  Accordingly, they are insufficient on which to make the Veteran's claims ones for reconsideration rather than to reopen a finally decided claim.  38 C.F.R. § 3.156 (c) (2012).  The Veteran's VA medical treatment records, and identified private medical records have been obtained; English-language translations of private medical records originally written in German have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The November 2001 and July 2010 fee-basis examinations were adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The Veteran's appeal was previously remanded in February 2005 and July 2009 for additional development.  Review of the claims file reveals that there has been substantial compliance with those directives.  In this regard, corrective VCAA notice was provided and a VA examination conducted.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects 
the outcome of the case, the Board finds that any such lack of sufficient notice 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence Claims

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012). If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

Where, as here, a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  Thus, the Board must now consider whether new and material evidence has been submitted to reopen the previously denied claim.

In making this determination, the Board must review all of the evidence submitted since the last final rating decision.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening. 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

      Left and Right Shoulder

The May 1994 rating decision declined to reopen the Veteran's claims for service connection for left and right shoulder disabilities.  Within one year of this determination, the Veteran did not express disagreement with the denial, nor was any relevant evidence received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the May 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

The May 1994 rating decision declined to reopen the Veteran's claim on the basis that no new and material evidence had been submitted, specifically that the evidence did not establish a nexus between the Veteran's current shoulder disabilities and his military service.  

Subsequent to that decision, English translations of September 1998 treatment records by Drs. Purucker and Huschke, the Veteran's German treating physicians, were submitted and reflect diagnoses of degenerative rotator cuff syndrome on both sides, with reports of this pain worsening over the period exceeding the last decade.  While this falls short of a complete nexus opinion, it suggests continuity of the Veteran's symptomatology since service.  Similarly, English language translations of May 2010 treatment records by Drs. Bachl, Bruegel, and Giersch, other German physicians, reflect multiple diagnoses of each shoulder.  Such evidence is presumed credible for purposes of new and material evidence analysis. 

Pursuant to Shade, supra, the evidence submitted and obtained since the May 1994 rating decision has been reviewed to determine whether it may reasonably result in substantiation of the claim if the claim were to be reopened, to include whether it triggers VA's duty to assist by providing a medical opinion which might raise a reasonable possibility of substantiating the claim.  Shade at 118.  This evidence is new, as it had not been previously considered by VA, and material as it raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claims for service connection for left and right shoulder disabilities are reopened.  

Left and Right Knee

The May 1994 rating decision declined to reopen the Veteran's claims for service connection for left and right knee disabilities.  Within one year of this determination, the Veteran did not express disagreement with the denial, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.201; see also Buie at 251-52.  As such, the May 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

Pursuant to Shade, supra, the evidence submitted and obtained since the May 1994 rating decision has been reviewed to determine whether it would reasonably result in substantiation of the claim if the claim were to be reopened, to include whether it triggers VA's duty to assist by providing a medical opinion which might raise a reasonable possibility of substantiating the claim.  Shade at 118.  

The May 1994 rating decision declined to reopen the Veteran's claim on the basis that no new and material evidence had been submitted, specifically that the evidence did not establish a nexus between the Veteran's current knee disabilities and his military service.  

Subsequent to that decision, English translations of September 1998 treatment records by Drs. Purucker and Huschke were submitted and reflect diagnoses of peripatellar pain syndrome of the left knee and varus gonarthrosis of the right knee, also noting that the symptomatology had become increasingly worse over the last decade.  While this falls short of a complete nexus opinion, it suggests continuity of the Veteran's symptomatology since service.  Similarly, English language translations of May 2010 treatment records by Drs. Bachl, Bruegel, and Giersch, other German physicians, reflect multiple diagnoses of each knee.  Such evidence is presumed credible for purposes of new and material evidence analysis. 

Again, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  That is the case here.  Accordingly, the Veteran's claims for service connection for left and right knee disabilities must be reopened.  

Low Back Pain

The Veteran's claim for service connection for low back pain was denied by the May 1994 rating decision.  Within one year of this determination, the Veteran did not express disagreement with the denial, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.201; see also Buie at 251-52.  As such, the May 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

Pursuant to Shade, supra, the evidence submitted and obtained since the May 1994 rating decision has been reviewed to determine whether it would reasonably result in substantiation of the claim if the claim were to be reopened, to include whether it triggers VA's duty to assist by providing a medical opinion which might raise a reasonable possibility of substantiating the claim.  Shade at 118.  

The May 1994 rating decision denied service connection, finding that there was no chronic back disability diagnosed, and no nexus between the Veteran's low back pain and his military service.  

Subsequent to that decision, English translations of September 1998 treatments records by Drs. Purucker and Huschke were received and reflect diagnoses of recurrent lumbago with an iliosacral articulation irritation on the left side, and facet syndrome at L4-L5 with the beginnings of spondyloarthrosis.  Similarly, English language translations of May 2010 treatment records by Drs. Bachl, Bruegel, and Giersch, other German physicians, reflect multiple diagnoses of the lumbar spine.  Such evidence is presumed credible for purposes of new and material evidence analysis. 

This evidence is new, as it had not been previously considered by VA, and is material as it raises a reasonable possibility of substantiating the Veteran's claim in reflecting a diagnosed back disability.  On this basis, the Veteran's claim is reopened.  


Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

While diseases of the digestive system, particularly within the abdomen, differ in the site of pathology, they produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title Diseases of the Digestive System, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  See also 38 C.F.R. § 4.113 (2012). 

Disabilities of the digestive system are rated in accordance with 38 C.F.R. § 4.114, Diagnostic Codes 7200-7348.  Section 4.114 provides that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Veteran argued in his March 2003 VA Form 9 and a May 2006 written submission that because his medical condition constitutes several discrete gastrointestinal conditions, each diagnosis should be awarded separate ratings.  While sympathetic to the Veteran's request, such is prohibited by the rating schedule.

The Veteran's gastrointestinal disability is rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346.  Based on the Veteran's predominant symptoms and disability, Diagnostic Code 7346 is the most appropriate diagnostic code.  Under Diagnostic Code 7346, a 10 percent rating is warranted when there are two or more symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), paresis (partial paralysis of the stomach), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  The maximum 60 percent rating is warranted when there are for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.  

Review of the record reveals that the evidence supports a 30 percent rating, but not a higher rating.  The Veteran has submitted several lay statements describing his symptoms, which the Board has considered.  Nearly all of the Veteran's numerous lay statements, in which he delineates his various symptomatology, reflect an assertion that he experiences daily epigastric distress as a result of the constant reflux, as well as regurgitation, symptoms confirmed by the July 2010 fee-basis examiner.  In an effort to combat this symptom, he reported to the November 2001 fee-basis examiner, that he sleeps in a semi-upright position and ensures that he does not bend over or lie down for some time after eating.  He asserts chest and shoulder pain, to include in his March 2008 written statement, which occurs frequently enough that his physicians have investigated whether he might have a heart condition.  He also reported episodes of diarrhea, periodically uncontrolled, but it was not bloody.  He also reported having to eat only small meals, as any degree of overeating for his stomach would result in regurgitation.  In sum, the Board finds that these symptoms demonstrate a more moderate disability picture such that a 30 percent rating is warranted.  Indeed, while clinical findings which would confirm a "considerable" impairment of health are not of record, the Board finds the Veteran's disability picture more nearly approximates the criteria for a 30 percent rating. 

However, while the Veteran has alleged that he occasionally experiences vomiting, as noted at the November 2001 fee-basis examination and in his June 2005 written statement, the evidence does not establish that he experiences anemia, hematemesis or melena.  He alleged significant weight loss in his March 2008 written statement, but the remaining evidence does not support such an abnormal clinical finding.  Accordingly, the Board finds that a rating in excess of 30 percent is not warranted. 

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In sum, the Veteran's gastrointestinal disability picture more nearly approximates the criteria for a 30 percent rating, but the preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's service-connected gastrointestinal disability.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been submitted, the claims for service connection for a right shoulder disability, a left shoulder disability, a right knee disability, a left knee disability, and a low back disability, are reopened and to that extent only, the appeal is granted.

A 30 percent rating, but no greater, for the Veteran's hiatal hernia, GERD, and gastritis is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

The October 1985 VA examination found no clinical abnormalities of the knees, and only pain in the shoulders.  Similarly, the September 1986 VA examination found only arthralgia - pain without underlying clinical findings - in both the knees and the shoulders.  Further, the Veteran's claim for service connection for a low back disability was denied because no diagnosed back disability was shown in service.  

However, as noted above, currently diagnosed knee, shoulder, and back disabilities are of record.  Based on evidence of shoulder complaints in service and knee and back complaints within a few months of service, as well as the current diagnoses, VA's duty to assist by providing a VA examination is triggered.  Thus, remand is required.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the reopened issues of entitlement to service connection for a right shoulder disability, left shoulder disability, right knee disability, left knee disability, and low back disability are REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his shoulders, knees, and low back disabilities.  After securing the necessary release, the RO should request any relevant records identified which are not duplicates of those already contained in the claims file. 

2.  The Veteran should be scheduled for VA authorized orthopedic examinations to determine the current nature of his knee, shoulder, and low back disabilities.  After review of the record and a complete physical examination, the examining physician must state whether it is more likely (greater than 50 percent probability), less likely (less than 50 percent probability), or at least as likely as not (50/50 probability) that any diagnosed knee, shoulder, and/or low back disability is related to his military service.  

The examiner's reasoning for the opinions must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

Note: the term, "as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.  "More likely" and "as likely as not" are opinions in support of service connection; "less likely" or "unlikely" are opinions that against service connection.

3.  After undertaking the development above, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and afford an appropriate period of time in which to respond.  Then, return the appeal to the Board, if in order.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


